1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12   DARNELL McMILLIAN,                        )   No. CV 16-3194-JAK (PLA)
                                               )
13                      Petitioner,            )   ORDER ACCEPTING MAGISTRATE
                                               )   JUDGE’S REPORT AND
14               v.                            )   RECOMMENDATION
                                               )
15   W.L. MONTGOMERY,                          )
                                               )
16                      Respondent.            )
                                               )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition, the other
19   records on file herein, the Magistrate Judge’s Report and Recommendation, and petitioner’s
20   objections to the Report and Recommendation. The Court has engaged in a de novo review of
21   those portions of the Report and Recommendation to which objections have been made. The
22   Court accepts the recommendations of the Magistrate Judge.
23         ACCORDINGLY, IT IS ORDERED:
24         1.    The Report and Recommendation is accepted.
25         2.    Judgment shall be entered consistent with this order.
26         3.    The clerk shall serve this order and the judgment on all counsel or parties of record.
27   DATED: April 18, 2019
28                                                    JOHN A. KRONSTADT
                                                      UNITED STATES DISTRICT JUDGE
